                                           Case 4:21-cv-01743-HSG Document 6 Filed 04/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT PAIGE, IV,                                   Case No. 21-cv-01743-HSG
                                   8                     Petitioner,                         ORDER OF DISMISSAL
                                   9               v.

                                  10     ALAMEDA COUNTY SHERIFF'S
                                         DEPARTMENT, et al.,
                                  11
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13            On March 12, 2021, Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. Dkt. No. 1. That same day, the Clerk of the Court informed Plaintiff that this action was

                                  15   deficient because he paid the filing fee or submitted an in forma pauperis application. Dkt. No. 2.

                                  16   Plaintiff was instructed to respond within twenty-eight days of the date of the order. Dkt. No. 2.

                                  17   The deadline has passed, and Plaintiff has not paid the filing fee or submitted an in forma pauperis

                                  18   application, or otherwise communicated with the Court. The Court therefore DISMISSES this

                                  19   action without prejudice. Because this dismissal is without prejudice, Plaintiff may move to

                                  20   reopen the action. Any such motion must be accompanied by either the full filing fee or a

                                  21   complete in forma pauperis application.

                                  22            IT IS SO ORDERED.

                                  23   Dated:     4/22/2021
                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
